             Case 2:19-cr-00550-HB Document 61 Filed 06/30/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :            Date of
                                                :            Notice: 6/30/2021
                   v.                            :
                                                :
NENAD ILIC                                      :            Criminal No. 19-550
#69915-066
               TAKE NOTICE that the above-entitled case has been set for Sentencing in the
United States District Court, United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania, on August 2, 2021 at 1:30 p.m. before the Honorable H a r v e y B a r t l e I I I ,
in Courtroom 17-B,17th floor.

          ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.


   INTERPRETER REQUIRED
   THIS PROCEEDING HAS BEEN RESCHEDULED FROM, 6/5/2020, 10/5/2020, 1/27/2021,
4/5/21, 7/7/21

                                                     Very truly yours,


                                                            /s/ Kristin R. Makely

                                                     Kristin R. Makely
                                                     Deputy Clerk to Judge Harvey Bartle III

                                              Notice to:
                                              Defendant, c/o Def Counsel
                                              Defense Counsel, D. Cogan
                                              A.U.S.A., J. Maiatico/K. Harrell
                                              U.S. Marshal
                                              Probation Office
                                              Pretrial Services
                                              Crystal Wardlaw

Cr 4 (rev. 8/97)
